Exhibit 99.1 United States Gasoline Fund, LP Monthly Account Statement For the Month Ended Janaury 31, 2010 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 5,630,999 Unrealized Gain (Loss) on Market Value of Futures (10,865,896) Interest Income 1,162 ETF Transaction Fees 1,000 Total Income (Loss) $ (5,232,735) Expenses Investment Advisory Fee $ 35,416 Brokerage Commissions 5,311 NYMEX License Fee 1,347 SEC & FINRA Registration Expense 495 Non-interested Directors' Fees and Expenses 267 Prepaid Insurance Expense 126 Other Expenses 82,060 Total Expenses 125,022 Expense Waiver (73,206) Net Expenses $ 51,816 Net Gain (Loss) $ (5,284,551) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 1/1/10 $ 69,185,740 Additions (100,000 Units) 3,475,129 Net Gain (Loss) (5,284,551) Net Asset Value End of Period $ 67,376,318 Net Asset Value Per Unit (2,000,000 Units) $ 33.69 To the Limited Partners of United States Gasoline Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended January 31, 2010 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Gasoline Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
